   Case 18-00916      Doc 1     Filed 11/20/18 Entered 11/20/18 16:23:21            Desc Main
                                  Document     Page 1 of 13



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                    )
                                          )                  No. 18-30466
WEBSTER PLACE ATHLETIC CLUB, LLC,         )                  Chapter 11
                                          )                  Hon. Jack B. Schmetterer
         Debtor/Debtor-in-Possession.     )
__________________________________________)
                                          )
WEBSTER PLACE ATHLETIC CLUB, LLC, an )
Illinois limited liability company,       )                  Adv. No. ________________
                                          )
         Plaintiff,                       )
                                          )
v.                                        )
                                          )
RAMCO-WEBSTERT PLACE, LLC, a Delaware )
limited liability company,                )
                                          )
         Defendant.                       )

                                   NOTICE OF REMOVAL

         To the Clerk of the United States Bankruptcy Court for the Northern District of

Illinois:

         NOW COMES, Debtor/Debtor-in-Possession, WEBSTER PLACE ATHLETIC CLUB,

LLC (the “Debtor”), by and through its attorneys, pursuant to 28 U.S.C. § 1452(a), 28 U.S.C. §

1332(a), 28 U.S.C. § 1334(b), Rule 9027 of the Federal Rules of Bankruptcy Procedure and Rule

9027-2 of this Court’s Local Rules, and submits this Notice of Removal of the litigation described

more fully below, stating as follows:

                                        INTRODUCTION

         1.    On October 30, 2018, the Debtor filed its voluntary petition for relief under Chapter

11 of the Bankruptcy Code, thereby commencing this Chapter 11 case (the “Petition Date”).




                                                 1
  Case 18-00916        Doc 1     Filed 11/20/18 Entered 11/20/18 16:23:21          Desc Main
                                   Document     Page 2 of 13



       2.      Prior to Petition Date, Debtor had filed a lawsuit in the Circuit Court of Cook

County, Illinois for rescission and other relief against its current landlord – RAMCO-Webster

Place, LLC (“Ramco”) – seeking to, among other things, rescind its lease, Webster Place Athletic

Club, LLC v. RAMCO-Webster Place, LLC, Circuit Court of Cook County, Chancery Division,

No. 2018-CH-04248 (the “Debtor's State Court Rescission Action”).

       3.      The Debtor is operating its business and managing its financial affairs as Debtor-

in-Possession. No trustee, examiner or committee of unsecured creditors has been appointed to

serve in this Chapter 11 case.

       4.      The Debtor, pursuant to this Notice of Removal, removes the Debtor's State Court

Rescission Action. The statutory predicates for the removal requested herein are 28 U.S.C. §

1452(a), 28 U.S.C. § 1332(a), 28 U.S.C. § 1334(b), Rule 9027 of the Federal Rules of Bankruptcy

Procedure and Rule 9027-2 of the Local Rules of this Court.

                                       BACKGROUND

       5.      The Debtor is a corporation formed and in good standing under the laws of the State

of Illinois. The Debtor’s principal place of business is located at 1455 West Webster Ave., Stores

4 and 5, Chicago, Illinois (the “Leased Premises”).

       6.      The Debtor owns and operates an upscale athletic club at the Leased Premises,

which consists of approximately 32,000 square feet of space located in the Webster Place Shopping

Center (the “Shopping Center”), which is owned by Ramco.

       7.      The Debtor serves approximately 1,800 club members.

       8.      The Debtor executed a Shopping Center Lease (the “Lease”) for the Leased

Premises with Ramco's predecessor, the prior owner of the Shopping Center.




                                                2
  Case 18-00916         Doc 1     Filed 11/20/18 Entered 11/20/18 16:23:21           Desc Main
                                    Document     Page 3 of 13



       9.        Upon executing the Lease, Debtor invested almost $3,000,000 thereunder in

converting the 32,000 square foot Leased Premises into its current condition – a first class, full

service health Club.

       10.       The Debtor made this substantial investment and agreed to pay the rent set forth in

the Lease based on two central promises in the Lease: (1) the availability of free parking for its

healthclub members and that the landlord would maintain the Shopping Center as a “first class”

center. But for landlord's obligation to provide free and convenient parking for the club members

and to operate the Shopping Center “as a first class center,” Debtor would not have entered into

the Lease and spent over $3,000,000 in improvements to turn the Leased Premises into an upscale

health club.

       11.       Since purchasing the Shopping Center in February of 2017, Ramco, despite

collecting over $98,000 per month in rent and common area maintenance charges through July

2018 and $25,000 per month thereafter, has continuously (through the date of the filing of this

Motion) failed to provide the Debtor's club members with free and reliable parking and has not

maintained the Shopping Center as a "first class" center, both of which formed the benefit of

Debtor's bargain under the Lease

       12.        Ramco has failed to maintain the Shopping Center or provide free and reliable

parking, despite collecting over a $1,600,000 for rent and maintenance, because the Ramco intent

in purchasing the Shopping Center in February 2017 was to demolish most of the Center, including

the Tenant's Premises, and build two high-rise residential towers. As a result, Ramco does not

want to invest any money in the maintenance and repair of the Shopping Center or Leased Premises

and wants the Debtor to vacate the Leased Premises, as Ramco's development plans do not include

a health club.



                                                  3
  Case 18-00916        Doc 1     Filed 11/20/18 Entered 11/20/18 16:23:21            Desc Main
                                   Document     Page 4 of 13



       13.     Ramco's actions have resulted in the loss of health club memberships and the

Debtor not being able to grow its membership as Debtor anticipated had Ramco operated the

Shopping Center as a first class center with free and reliable parking for Debtor's members.

                             THE STATE COURT LITIGATION

       14.     After Ramco's repeated refusal to comply with its Lease obligations, and despite

repeated requests by Debtor that it do so, on March 30, 2018, the Debtor initiated Debtor's State

Court Rescission Action against Ramco in the Circuit Court of Cook County, Illinois (the “State

Court”).

       15.     The Debtor currently asserts a single cause of action against Ramco for Rescission

of the Lease between the Debtor and Ramco by seeking the entry of judgment: (1) rescinding the

Lease; and (2) requesting the court to return the parties to the status quo ante, including refunding

the Debtor’s $3,000,000.00 investment (minus depreciation credits).

       16.     Ramco responded to Debtor's State Court Rescission Action,,not by remediating its

multiple, repeated, and continuing breaches, but by:

       •       Drawing down on a $600,000.00 letter of credit (the security deposit under the
               Lease) to pay itself for full rent and common area maintenance charges under the
               Lease that Debtor was withholding to force Ramco to comply with its obligations
               under the Lease;

       •       Filing a breach of contract lawsuit against the Debtor in the Circuit Court of Cook
               County commonly referred to as RAMCO-Webster Place, LLC v. Webster Place
               Athletic Club, LLC, No. 18-L-006130 (the “Ramco Contract Action”) seeking rent
               under the Lease; and

       •       Filing a lawsuit to evict the Debtor from Leased Premises in the Circuit Court of
               Cook County commonly referred to as RAMCO-Webster Place, LLC v. Webster
               Place Athletic Club, LLC, No. 18-M1-708898 (the “Ramco Eviction Action”).

       17.     On July 10, 2018, an Order was entered in State Court (the Chief Judge of the Law

Division) consolidating the Debtor's State Court Rescission Action, the Ramco Contract Action


                                                 4
  Case 18-00916         Doc 1     Filed 11/20/18 Entered 11/20/18 16:23:21               Desc Main
                                    Document     Page 5 of 13



and the Ramco Eviction Action pursuant to pursuant to section 2-1006 of the Illinois Code of Civil

Procedure. Section 2-1006 of the Illinois Code of Civil Procedure provides that “actions pending

in the same court may be consolidated, as an aid to convenience, whenever it can be done without

prejudice to a substantial right.” 735 ILCS § 5/2-1006 (emphasis added). Following consolidation,

the three consolidated actions maintained separate case numbers but were heard by a single judge

in the Circuit Court of Cook County.

        18.     Debtor does not seek removal of the Ramco Breach of Contract Action or Ramco

Eviction Action, only Debtor's State Court Rescission Action because it is intricately related to

this Chapter 11 Petition and the relief that that Debtor seeks.

    BASIS FOR REMOVAL OF DEBTOR'S STATE COURT RESCISSION ACTION

        A.      This Court has Jurisdiction Over the Debtor’s State Court Rescission Action
                Pursuant to 28 U.S.C. § 1334

        19.     This court has jurisdiction over the Debtor’s State Court Rescission Action

pursuant to 28 U.S.C. § 1334, which provides that “the district courts shall have original, but not

exclusive jurisdiction of all civil proceedings arising under title 11, or arising in or related to cases

under title 11.” 28 U.S.C. § 1334(b).

        20.     Bankruptcy Courts have jurisdiction over proceedings “arising in” a case under the

Bankruptcy Code, which “encompasses issues relating to administration of bankruptcy matters

that arise only in bankruptcy cases.” In re Kmart Corp., 359 B.R. 189, 194 (Bankr. N.D. Ill. 2005).

Thus, even where a proceeding does not “arise under a specific Code section, it may arise in the

case if it ‘would have no practical existence but for the bankruptcy.’” Id. citing In re Conseco,

Inc., 305 B.R. 281, 285 (Bankr. N.D. Ill. 2004).

        21.     Although the rescission claim could exist outside of the Bankruptcy Code, the filing

of the Debtors’ Chapter 11 claim creates new rights in the Debtor under section 365 of the

                                                   5
  Case 18-00916        Doc 1     Filed 11/20/18 Entered 11/20/18 16:23:21             Desc Main
                                   Document     Page 6 of 13



Bankruptcy Code that did not exist when Debtor's State Court Rescission Action was filed. The

outcome of the Debtor’s claim against Ramco necessarily implicates the Debtors’ rights under

section 365 of the Bankruptcy Code. For instance, if the Lease is rescinded, then the Debtor will

not need to decide whether to assume or reject its obligations thereunder. However, if the Lease is

not rescinded, then the Debtor will be required to make the appropriate business decision under

section 365 of the Bankruptcy Code with respect to the Lease, subject to the conditions and

deadlines set forth in section 365. Additionally, the Debtor recently learned that Ramco’s intention

is to de-lease the Leased Premises so that it can begin a multi-million-dollar redevelopment of the

Leased Premises and surrounding properties. It is necessary for the Debtor to amend its Rescission

Complaint herein to assert a cause of action for specific performance of the lease, in the alternative

to its claim for rescission, to protect its leasehold interest and its right to assume the Lease under

section 365 of the Bankruptcy Code. These claims, while created by state law, necessarily

implicate and are unique to certain fundamental protections to which the Debtor is entitled under

the Bankruptcy Code upon which the Debtor relied when it filed its Chapter 11 case. This Court –

rather than the State Court – is in the best position to adjudicate these rights in the context of the

best interests of the Debtor, all creditors, club membership of over 1,800 people, employees and

the bankruptcy estate. As a result, this litigation necessarily “arises in” the Debtor’s Chapter 11

case.

        22.    Bankruptcy Courts have jurisdiction over claims “related to” cases arising under

title 11 where “resolution of claims could affect the amount of property available for distribution

to creditors.” In re Edwards, 539 B.R. 360, 362 (Bankr. N.D. Ill. 2015). “The test for determining

whether a civil proceeding is related to a bankruptcy case is whether its outcome could conceivably




                                                  6
  Case 18-00916        Doc 1     Filed 11/20/18 Entered 11/20/18 16:23:21              Desc Main
                                   Document     Page 7 of 13



have any effect on the estate being administered in bankruptcy.” In re MCK Millennium Centre

Parking, LLC, 532 B.R. 716, 720 (Bankr. N.D. Ill. 2015).

       23.     Here, there is little doubt that the Debtor’s State Court Rescission Action is “related

to” this Chapter 11 case. In the Debtor’s State Court Rescission Action, the Debtor seeks the entry

of judgment rescinding its lease with Ramco and for the entry of judgment in the amount of

$3,000,000. Thus, if the Debtor is successful in its litigation against Ramco, this estate could see

a cash influx of $3,000,000 to fund a Plan of Reorganization. In other words, resolution of the

claim asserted by the Debtor “could affect the amount of property available for distribution to

creditors” because it could “conceivably” result in substantially greater funds available for

distribution. A victory for the Debtor on its rescission claim would the rid the estate a lease that is

burdensome to the Debtor without giving rise to the assertion of a rejection damages claim held

by the counter-party to the lease, thereby increasing the pro rata recovery of other general

unsecured creditors. Moreover, with an additional alternative claim for specific performance,

Ramco would be required to make necessary repairs at the Leased Premises and respect the years

remaining on the Lease in the event the Lease is not rescinded.

       B.      Federal Jurisdiction Also Exists Pursuant to 28 U.S.C. § 1332(a)

       24.     Although diversity jurisdiction is not required in order for this Court to hear the

Debtor’s State Court Rescission Action, diversity jurisdiction nevertheless exists pursuant to 28

U.S.C. § 1332(a).

       25.     Diversity jurisdiction exists if the amount in controversy exceeds $75,000.00,

excluding interest and costs, and the action is between citizens of different states. See 28 U.S.C. §

1332(a).




                                                  7
   Case 18-00916        Doc 1     Filed 11/20/18 Entered 11/20/18 16:23:21                Desc Main
                                    Document     Page 8 of 13



         26.    As set forth below, the Debtor’s State Court Rescission Action is a civil action

within the original diversity jurisdiction of the federal district courts under 28 U.S.C. § 1332(a),

because there is complete diversity of citizenship between the Debtor and Ramco, and the amount

in controversy exceeds $75,000.00.

         27.    For purposes of establishing citizenship of a limited liability company, “citizenship

‘for purposes of… diversity jurisdiction is the citizenship of its members.’” Brokaw v. Boeing, 137

F.Supp.3d 1082, 1107 (N.D. Ill. 2015) quoting Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir.

1998). “This ‘means that it is a citizen of every state of which any member is a citizen.” Id. citing

Mut. Assignment & Indemnification Co. v. Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th Cir.

2004).

         28.    The Debtor is a limited liability company organized pursuant to the laws of the

State of Illinois, with its principal place of business in Chicago, Illinois. Because it is a limited

liability company, the Debtor’s citizenship, for purposes of diversity jurisdiction, depends on the

citizenship of its members. There are three (3) members of the Debtor, each of whom is a natural

person. “A natural person is a citizen of the state in which she is domiciled.” Altom Transport, Inc.

v. Westchester Fire Ins. Co., 823 F.3d 416, 420 (7th Cir. 2016). “Domicile has two elements: (1)

physical presence or residence in a state and (2) intent to remain in the state.” Ner Tamid

Congregation of North Town v. Krivoruchko, 620 F.Supp.2d 924, 931 (N.D. Ill. 2009) citing

Dellinger v. Brennan, 87 F.3d 214, 216 (7th Cir. 1996). Each of the members of the Debtor is a

resident of, and is domiciled in, Illinois. Therefore, the Debtor is a “citizen” of Illinois, for purposes

of diversity jurisdiction.

         29.    Ramco is a limited liability company organized pursuant to the laws of the State of

Delaware, which is authorized to do business in the State of Illinois. The Illinois Secretary of State



                                                    8
  Case 18-00916        Doc 1    Filed 11/20/18 Entered 11/20/18 16:23:21             Desc Main
                                  Document     Page 9 of 13



records relating to Ramco indicate that its principal place of business is in Farmington Hills,

Michigan. Because it is a limited liability company, Ramco’s citizenship, for purposes of diversity

jurisdiction, depends on the citizenship of its members. The sole member of Ramco is RPT Realty,

a real estate investment trust registered as a corporation under the laws of the state of Maryland

(“RPT”). Thus, the “citizenship” of Ramco will turn on the “citizenship” of its corporate parent,

RPT. For diversity jurisdiction purposes, a corporation is “deemed to be a citizen of any state in

which it has been incorporated and of the State where it has its principal place of business.” 28

U.S.C. § 1332(c)(1); see also Delavallade v. Leisure and Gaming Corporation USA, CITE

(concluding that the citizenship of an incorporated real estate investment trust “is determined by

its state of incorporation and its principal place of business”); Gisnberg v. Gov’t Properties, Tr.,

Inc., 2007 WL 2981683 at *1, No. 07-365 (S.D.N.Y. Oct. 11, 2007)(looking to the place of

incorporation and principal place of business for incorporated real estate investment trust when

determining its citizenship for diversity purposes); Semack v. 35 Hamden Hills Drive, LLC, 2013

WL 395486 at *3, No. 12-1057 (D. Conn. Jan. 31, 2013)(looking to the place of incorporation and

principal place of business for incorporated real estate investment trust when determining its

citizenship for diversity purposes).. Because RPT is incorporated in Maryland, RPT is a Maryland

citizen and, consequently, so too is Ramco. RPT’s Maryland Secretary of State filings identify its

principal office 2405 York Road, Suite 201, Lutherville Timonium, Maryland. RPT maintains its

corporate headquarters in Farmington Hills, Michigan (at the same location of the principal office

of Ramco). RPT’s independent auditors and its corporate counsel are also located in Michigan and

most, if not all, of RPT’s corporate officers maintain offices in Michigan. Thus, on information

and belief, RPT – and Ramco – are residents of Maryland and Michigan.




                                                 9
  Case 18-00916        Doc 1      Filed 11/20/18 Entered 11/20/18 16:23:21                Desc Main
                                   Document     Page 10 of 13



       30.     Thus, since none of the members of Ramco is a resident of the State of Illinois and

each of the members of the Debtor is a resident of Illinois, there exists complete diversity of

citizenship between the Debtor and Ramco. See 28 U.S.C. § 1332(a).

       31.     Additionally, the amount in controversy exceeds $75,000.00, exclusive of interests

and costs. 28 U.S.C. § 1332(a).

       32.     In the Debtor’s State Court Rescission Action, the alleged damages exceed

$75,000.00. In the sole count of the Amended Complaint presently pending, the Debtor seeks

judgment against Ramco in the amount of $3,000,000, among other things.

       33.     Considering the foregoing, the $75,000.00 amount-in-controversy threshold is

satisfied, and federal jurisdiction exists over the Debtor’s State Court Rescission Action pursuant

to 28 U.S.C. § 1332(a).

       C.      This Notice of Removal is Timely

       34.     Rule 9027(a)(2) of the Federal Rules of Bankruptcy Procedure provides that:

                If the claim or cause of action in a civil action is pending when a
               case under the Code is commenced, a notice of removal may be filed
               only within the longest of (A) 90 days after the order for relief in
               the case under the Code; (B) 30 days after the entry of an order
               terminating a stay, if the claim or cause of action in a civil action
               has been stayed under § 362 of the Code; or (C) 30 days after a
               trustee qualifies in a chapter 11 reorganization case but not later than
               180 days after the order for relief.

Fed. R. Bankr. P. 9027(a)(2) (emphasis added).

       35.     The Petition Date and the date of the entry of the Order for Relief were October 30,

2018. No Order has been entered terminating any stay with respect to the Debtor’s State Court

Rescission Action. No trustee has been appointed to serve in this Chapter 11 case. The Debtor is

well-within its 90-day window to seek removal of the Debtor’s State Court Rescission Action to

this Court.

                                                 10
  Case 18-00916        Doc 1     Filed 11/20/18 Entered 11/20/18 16:23:21                Desc Main
                                  Document     Page 11 of 13



         D.    All Other Removal Prerequisites Have Been Satisfied

         36.   Rule 9027(a)(1) of the Federal Rules of Bankruptcy Procedure provides:

               A notice of removal shall be filed with the clerk for the district and
               division within which is located the state or federal court where the
               civil action is pending. The notice shall be signed pursuant to Rule
               9011 and contain a short and plain statement of the facts which
               entitle the party filing the notice to remove, contain a statement that
               upon removal of the claim or cause of action the party filing the
               notice does or does not consent to the entry of final orders or
               judgment by the bankruptcy court, and be accompanied by a copy
               of all process and pleadings.

Fed. R. Bankr. P. 9027(a)(1). Additionally, Rule 9027-2(A) of the Local Rules of this Court

requires that a “party desiring to remove to this court, pursuant to 28 U.S.C. § 1452 and Fed. R.

Bankr. P. 9027, a civil action or proceeding from a state court in this district must file all required

papers with the clerk.” Local Rule 9027-2(A).

         37.   The filing of this Notice of Removal in this Court is proper. “The general order of

reference entered by our District Court referred all bankruptcy matters to the bankruptcy judges

and court under 28 U.S.C. § 157(a) and allow applications for removal to be filed directly with

the Clerk of the bankruptcy court.” In re Chapman, 132 B.R. 153, 156 (Bankr. N.D. Ill.

1991)(emphasis added). Under Rule 9027(a)(1), the Notice must be filed with the clerk for the

district and division where the underlying civil action is pending. Since the Debtor’s State Court

Rescission Action is pending in the Circuit Court of Cook County, Illinois, the United States

Bankruptcy Court for the Northern District of Illinois, Eastern Division, is the proper court for

removal.

         38.   Pursuant to Rule 9027(a)(1), the Debtor affirmatively states that it consents to the

entry of final orders and/or judgment(s) in the Debtor’s State Court Rescission Action by this

Court.



                                                  11
  Case 18-00916        Doc 1     Filed 11/20/18 Entered 11/20/18 16:23:21            Desc Main
                                  Document     Page 12 of 13



       39.     Pursuant to Rule 9027(a)(1), copies of all pleadings – consisting of: (a) the

Complaint filed in the Debtor’s State Court Rescission Action; (b) the Appearance of Ramco in

the Debtor’s State Court Rescission Action; and (c) the Amended Complaint filed in the Debtor’s

State Court Rescission Action which is presently pending before the Circuit Court of Cook County

– are attached hereto as Exhibit A. Other than the Complaint and Amended Complaint, no other

“pleadings” as that term is defined in the Federal Rules of Civil Procedure, have been filed in the

Debtor’s State Court Rescission Action. See Fed. R. Civ. P. 7(a)(listing “pleadings” as the:

complaint, answer, answer to a counterclaim designated as a counterclaim, answer to a crossclaim,

third-party complaint, answer to a third-party complaint, and, if the court orders one, a reply to an

answer). As of the date of this Notice of Removal, no answer has been filed by Ramco in the

Debtor’s State Court Rescission Action.

       40.     Pursuant to Rule 9027(b), the Debtor is serving a copy of this Notice of Removal

upon Ramco, which is the only other party to the Debtor’s State Court Rescission Action.

       41.     Pursuant to Rule 9027(c), the Debtor will promptly file a copy of this Notice with

the Clerk of Court for the Circuit Court of Cook County.

       42.     Pursuant to Local Rule 9027-2(B), the Debtor will file a copy of all records and

proceedings in the Debtor’s State Court Rescission Action with the Clerk of this Court within 21

days of the filing of this Notice of Removal. Local Rule 9027-2(B).

                                          CONCLUSION

       43.     For the foregoing reasons, the Debtor gives notice that the Debtor’s State Court

Rescission Action has been removed from the Circuit Court of Cook County to the United States

Bankruptcy Court for the Northern District of Illinois, Eastern Division, being the district and

division for the county in which the Debtor’s State Court Rescission Action has previously been



                                                 12
  Case 18-00916       Doc 1     Filed 11/20/18 Entered 11/20/18 16:23:21           Desc Main
                                 Document     Page 13 of 13



pending, and the Debtor respectfully requests that this action proceed as properly removed to this

Court.

                                                    Respectfully submitted:

                                                    WEBSTER PLACE ATHLETIC CLUB,
                                                    LLC, Debtor/Debtor-in-Possession

                                                    By:/s/ Brian P. Welch__________________
                                                                 One of its attorneys
DEBTOR’S COUNSEL:
David K. Welch (No. 06183621)
Brian P. Welch (No. 06307292)
BURKE, WARREN, MACKAY & SERRITELLA, P.C.
330 N. Wabash Ave., Suite 2100
Chicago, Illinois 60611
Tel: 312.840.7000
Fax: 312.840.7900




                                               13
